BLODGETT, P. J.
Heard upon prayer for a preliminary injunction to prevent foreclosure of a mortgage.
The bill contains allegations of fraud on the part of Michael Pedro in inducing complainant to execute the mortgage in question, and further alleges that said Pedro has wrongfully and fraudulently obtained large sums of money from complainant, and further that said Pedro is in fact the Alliance Finance Corporation of Rhode Island, one of the respondents and the holder of the mortgage involved.
Michael Pedro is a member of the Rhode Island bar and is further an officer of the said Alliance Finance Corporation of Rhode Island, and it is alleged that as such officer he induced the complainant to execute the mortgage in question.
It transpired during the hearing that some time previous to the filing of this bill there had been pending before the committee of the bar for the hearing of complaints against members of the bar a complaint made by this complainant against said Pedro, and that hearing had been had upon the same, but that no decision had been rendered by said committee although the matter had been pending for a long period.
There is no testimony that the Alliance Finance Corporation of Rhode Island and Pedro are one and the same person, the only testimony being that said Pedro is an officer of the same. The only allegations of fraud are based upon the action of said Pedro after the execution of the mortgage except that complainant, an ignorant man, was fraudulently induced to execute the same -by Pedro.
There are no allegations that the mortgage is invalid and given without consideration, or that the corporation was a party to said alleged fraud, except as to the fact of said Pedro being an officer of the same.
The complainant acknowledges the signing of the note in question, and the Court has no doubt from the evidence that he executed the mortgage. The real dispute between the parties is as *47to the amount of a bill for legal services rendered by Pedro to the complainant. Complainant says lie was induced to pay said bill by reason of false representations made to him by Pedro, and not by any fraud on the part of the Alliance Finance Corporation of Rhode Island, unless it appeared that said corporation and Pedro were one and the same. There is no sufficient testimony to prove such a fact.
For complainant: Harold L. Semple.
For respondent: Robinson & Robinson and Michael Pedro.
Under the testimony produced, the prayer for a preliminary injunction is denied.